Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 1 of 12




               Exhibit D
               Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 2 of 12

                                         ELECTRONIC ARTS
                                         USER AGREEMENT
                                         Last Updated: July 18, 2019


Welcome to EA. This Agreement governs your access and use of so ware products, such as game so ware
contained on disc or downloaded, oﬀered by EA and its subsidiaries ("EA") and related updates, upgrades and
features as well as online and mobile services, features, content and websites oﬀered by EA and/or live events
hosted by or in connec on with EA (collec vely "EA Services"). This Agreement is between you and the EA
en ty listed in Sec on 13B below.

BY USING EA SERVICES, YOU AGREE TO THESE TERMS. IF YOU DO NOT AGREE, DO NOT INSTALL OR USE THE EA
SERVICES. FOR RESIDENTS OF CERTAIN COUNTRIES, YOU AGREE TO THE ARBITRATION AGREEMENT AND CLASS
ACTION WAIVER DESCRIBED IN SECTION 15 TO RESOLVE ANY DISPUTES WITH EA.


TABLE OF CONTENTS

   1. EA Account
   2. License
   3. Content and En tlements
   4. Availability of EA Services and Updates
   5. Your UGC
   6. Rules of Conduct
   7. PC Products
   8. Termina on and Other Sanc ons
   9. Use of Data
  10. Other So ware, U li es and Tools
  11. Third Par es
  12. Disclaimer of Warran es; Limita on of Liability
  13. General Terms
  14. Changes to this Agreement
  15. Dispute Resolu on by Binding Arbitra on
  16. Supplemental Terms for PlaySta on®

1. EA Account

You need an EA Account to access and use many EA Services, including to play online.

To create an EA Account, you must have a valid email address, and provide truthful and accurate informa on.
You must be eligible to use the EA Service for which you are registering and must be resident of a country
where use of EA Services is permi ed.

You must be at least 13 years of age (or such other minimum age as is applicable in your country of residence)
to create an EA Account. If you are aged between the relevant minimum age and 18 (or the age of majority
where you live), you and your parent or guardian must review this Agreement together. Parents and guardians
are responsible for the acts of children under 18 years of age when using EA Services. EA recommends that
parents and guardians familiarize themselves with parental controls on devices they provide their child.
               Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 3 of 12

You are responsible for the ac vity on your EA Account. Your EA Account may be suspended or terminated if
someone else uses it to engage in ac vity that violates this Agreement.

You may cancel your EA Account at any me. You also may cancel a subscrip on to a par cular EA Service at
any me. Contact EA's Customer Service Department at help.ea.com to cancel your EA Account. To complete
your request, EA may collect fees or costs incurred, if allowed by law, and any amounts owed to third-party
vendors or content providers.

2. License

The EA Services are licensed to you, not sold. EA grants you a personal, limited, non-transferable, revocable and
non-exclusive license to use the EA Services to which you have access for your non-commercial use, subject to
your compliance with this Agreement. You may not access, copy, modify or distribute any EA Service, Content
or En tlements (as those terms are deﬁned below), unless expressly authorized by EA or permi ed by law. You
may not reverse engineer or a empt to extract or otherwise use source code or other data from EA Services,
unless expressly authorized by EA or permi ed by law. EA or its licensors own and reserve all other rights,
including all right, tle and interest in the EA Services and associated intellectual property rights.

3. Content and En tlements

The EA Services include Content and En tlements. Content is the so ware, technology, text, forum posts, chat
posts, proﬁles, widgets, messages, links, emails, music, sound, graphics, pictures, video, code, and all audio
visual or other material appearing on or emana ng to or from EA Services, as well as the design and
appearance of our websites. Content also includes user-generated Content ("UGC"). UGC includes EA Account
personas, forum posts, proﬁle content and other Content contributed by users to EA Services. All Content is
either owned by EA or its licensors, or is licensed to EA and its licensors pursuant to Sec on 5 below.

En tlements are rights that EA licenses to you to access or use the online or oﬀ-line elements of EA Services.
Examples of En tlements include access to digital or unlockable Content addi onal or enhanced func onality
(including mul player services); subscrip ons; virtual assets; unlock keys or codes, serial codes or online
authen ca on; in-game achievements; virtual points, coins, or currencies.

We refer to these virtual points, coins or currencies as "EA Virtual Currency". When you obtain EA Virtual
Currency from us or our authorized partners, you receive a personal, limited, non-assignable, non-exclusive,
revocable license to access and select the En tlements that EA expressly makes available to you.

EA Virtual Currency has no monetary value and has no value outside of our products and services. EA Virtual
Currency cannot be sold, traded, transferred, or exchanged for cash; it only may be redeemed for En tlements
available for the EA Service. EA Virtual Currency is non-refundable, and you are not en tled to a refund for any
unused EA Virtual Currency. Once you redeem EA Virtual Currency for an En tlement, that En tlement is not
returnable, exchangeable, or refundable. If you live in Japan, you agree to use any EA Virtual Currency within
180 days from the date of purchase.

You will provide at your own expense the equipment, Internet connec on and charges required to access and
use EA Services.

4. Availability of EA Services and Updates

We do not guarantee that any EA Service, Content or En tlement will be available at all mes, in all loca ons,
or at any given me or that we will con nue to oﬀer a par cular EA Service, Content or En tlements for any
               Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 4 of 12
par cular length of me. EA does not guarantee that EA Services can be accessed on all devices, by means of a
speciﬁc Internet or connec on provider, or in all geographic loca ons.

From me to me, EA may update, change or modify an EA Service, Content or En tlements, without no ce to
you. These updates and modiﬁca ons may be required in order to con nue to use EA Services.

EA may need to update, or reset certain parameters to balance game play and usage of EA Services. These
updates or "resets" may cause you setbacks within the relevant game world and may aﬀect characters, games,
groups or other En tlements under your control.

5. Your UGC

You are responsible for your UGC. You may not upload UGC that infringes a third party's intellectual property
rights or that violates the law, this Agreement or a third party's right of privacy or right of publicity.

EA may, in its sole discre on, remove, edit or disable UGC for any reason, including if EA reasonably determines
that UGC violates this Agreement. EA does not assume any responsibility or liability for UGC, for removing it, or
not removing it or other Content. EA does not pre-screen all UGC and does not endorse or approve any UGC
available on EA Services.

When you contribute UGC, you grant to EA, its licensors and licensees a non-exclusive, perpetual, transferable,
worldwide, sublicensable license to use, host, store, reproduce, modify, create deriva ve works, publicly
perform, publicly display or otherwise transmit and communicate the UGC, or any por on thereof, in any
manner or form and in any medium or forum, whether now known or herea er devised, without no ce,
payment or a ribu on of any kind to you or any third party. You also grant all other users who can access and
use your UGC on an EA Service the right to use, copy, modify, display, perform, create deriva ve works from,
and otherwise communicate and distribute your UGC on or through the relevant EA Service without further
no ce, a ribu on or compensa on to you.

6. Rules of Conduct

When you access or use an EA Service, you agree that you will not:


      Violate any law, rule or regula on.
      Interfere with or disrupt any EA Service or any server or network used to support or provide an EA
      Service, including any hacking or cracking into an EA Service.
      Use any so ware or program that damages, interferes with or disrupts an EA Service or another's
      computer or property, such as denial of service a acks, spamming, hacking, or uploading computer
      viruses, worms, Trojan horses, cancelbots, spyware, corrupted ﬁles and me bombs.
      Interfere with or disrupt another player's use of an EA Service. This includes disrup ng the normal ﬂow of
      game play, chat or dialogue within an EA Service by, for example, using vulgar or harassing language,
      being abusive, excessive shou ng (all caps), spamming, ﬂooding or hi ng the return key repeatedly.
      Harass, threaten, bully, embarrass, spam or do anything else to another player that is unwanted, such as
      repeatedly sending unwanted messages or making personal a acks or statements about race, sexual
      orienta on, religion, heritage, etc. Hate speech is not tolerated.
      Contribute UGC or organize or par cipate in any ac vity, group or guild that is inappropriate, abusive,
      harassing, profane, threatening, hateful, oﬀensive, vulgar, obscene, sexually explicit, defamatory,
      infringing, invades another's privacy, or is otherwise reasonably objec onable.
      Publish, post, upload or distribute UGC or content that is illegal or that you don't have permission to
      freely distribute.
                 Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 5 of 12
      Publish, post, upload or distribute any content, such as a topic, name, screen name, avatar, persona, or
      other material or informa on, that EA (ac ng reasonably and objec vely) determines is inappropriate,
      abusive, hateful, harassing, profane, defamatory, threatening, hateful, obscene, sexually explicit,
      infringing, privacy-invasive, vulgar, oﬀensive, indecent or unlawful.
      Post a message for any purpose other than personal communica on. Prohibited messages include
      adver sing, spam, chain le ers, pyramid schemes and other types of solicita on or commercial ac vi es.
      Impersonate another person or falsely imply that you are an EA employee or representa ve.
      Improperly use in-game support or complaint bu ons or make false reports to EA staﬀ.
      A empt to obtain, or phish for, a password, account informa on, or other private informa on from
      anyone else on EA Services.
      Make use of any payment methods to access or purchase EA Services for fraudulent purposes, without
      permission of the authorized owner, or otherwise in connec on with a criminal oﬀence or other unlawful
      ac vity.
      Use any robot, spider or other automated device or process to access this website for any purpose or
      copy any material on this website.
      Use or distribute unauthorized so ware programs or tools, such as "auto" so ware programs, "macro"
      so ware programs, "cheat u lity" so ware program or applica ons, exploits, cheats, or any other game
      hacking, altering or chea ng so ware or tool.
      Modify any ﬁle or any other part of the EA Service that EA does not speciﬁcally authorize you to modify.
      Use exploits, cheats, undocumented features, design errors or problems in an EA Service.
      Use or distribute counterfeit so ware or EA Content, including EA Virtual Currency.
      A empt to use an EA Service on or through any service that is not controlled or authorized by EA.
      Sell, buy, trade or otherwise transfer or oﬀer to transfer your EA Account, any personal access to EA
      Services, or any EA Content associated with your EA Account, including EA Virtual Currency and other
      En tlements, either within an EA Service or on a third party website, or in connec on with any out-of-
      game transac on, unless expressly authorized by EA.
      Use an EA Service in a country in which EA is prohibited from oﬀering such services under applicable
      export control laws.
      If an EA Service requires you to create a "user name" or a "persona" to represent you in game and online,
      you should not use your real name and may not use a user name or persona that is used by someone
      else or that EA determines is vulgar or oﬀensive or violates someone else's rights.
      Engage in any other ac vity that signiﬁcantly disturbs the peaceful, fair and respec ul gaming
      environment of an EA Service.
      Use informa on about users publicly available in any EA Service (e.g. on a leaderboard) for any purpose
      unrelated to the Service, including to a empt to iden fy such users in the real world.
      Promote, encourage or take part in any prohibited ac vity described above.

If you or someone using your EA Account violates these rules and fails to remedy this viola on a er a warning,
EA may take ac on against you, including revoking access to certain or all EA Services, Content or En tlements,
or termina ng your EA Account as described in Sec on 8. In case of severe viola ons, EA may take these
ac ons without issuing a prior warning. Some examples of severe viola ons include, but are not limited to:
promo ng, encouraging or engaging in hacking, selling EA accounts or en tlements (including virtual currencies
and items) without EA’s permission, extreme harassment, or threatening illegal ac vi es. When prac cal, EA
will no fy you of the ac on it will take in response to viola ons of these rules or breach of this Agreement.

Speciﬁc EA Services may post addi onal rules that apply to your conduct on those services.

If you encounter another user who is viola ng any of these rules, please report this ac vity to EA using the
"Help" or "Report Abuse" func ons in the relevant EA Service, if available, or contact Customer Support at
help.ea.com.
                 Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 6 of 12
EA may, in its discre on, monitor or record online ac vity or Content on EA Services and may remove any
Content from any EA Service at its discre on. Remember that your communica ons and your UGC in an EA
Service are public and will be seen by others.

Your use of EA Services is subject to EA's Privacy and Cookie Policy at privacy.ea.com, which is incorporated by
reference into this Agreement.

7. PC Products

This Sec on applies to EA Services for play on a Personal Computer ("EA PC Products"). To access and use EA
Services associated with an EA PC Product, you may ﬁrst need to register with the serial code enclosed with the
EA PC Product.


   A. Technical and Content Protec on Measures

      EA u lizes certain technical or content protec on measures to prevent piracy and the unauthorized
      copying or use of an EA PC Product. EA PC Products use Origin Online Ac va on and also may use Sony
      DADC Austria AG's Denuvo content protec on technology. To see which games use Denuvo, visit
      h ps://www.ea.com/legal. An EA Account, including the acceptance of this Agreement and EA's Privacy
      and Cookie Policy at privacy.ea.com, installa on of the Origin client applica on
      (h ps://www.origin.com/en-us/about), acceptance of the Origin EULA, and an Internet connec on are
      required to authen cate the EA PC Product and verify your license upon the ini al launch of the EA PC
      Products on any unique machine ("Authen cate" or "Authen ca on"). The serial code provided with this
      EA PC Products will be veriﬁed during Authen ca on. Authen ca on is limited to one EA Account per
      serial code, which means the EA PC Product is not transferable. EA may validate your license by
      subsequent online Authen ca on. There is no limit to the total number of machines on which the EA PC
      Products can be Authen cated, but you may launch and access the EA PC Product on no more than ﬁve
      unique machines in any rolling 24-hour period. If you a empt to circumvent, disable or tamper with
      these technical protec on measures, the EA PC Product may not func on properly and this License shall
      terminate for your material breach. Keep your serial code because you may need it to install the EA PC
      Service on other machines. This technology may interfere with certain applica ons, such as debuggers,
      that can be used to circumvent access-control technology.

   B. Monitoring

      EA u lizes certain technologies to detect and prevent chea ng in connec on with the use of EA PC
      Products. These are described below. You can visit h ps://www.ea.com/legal to know which technology
      is used with each EA PC Product.

      Punkbuster. EA may use Punkbuster An -Cheat technology from Even Balance, Inc. You may opt to install
      Punkbuster during the installa on of an EA PC Product. If it is installed, when you connect online to a
      game server using Punkbuster, Punkbuster will monitor your computer's random access memory (RAM)
      for Unauthorized Third Party Programs running concurrently with the EA PC Product and any
      modiﬁca ons to the EA PC Product's ﬁles enabling or facilita ng chea ng. An Unauthorized Third Party
      Program is a third party program or ﬁle (such as a "addon", "mod", "hack", "trainer", or "cheat") that EA
      believes (i) enables or facilitates chea ng of any type: (ii) allows users to modify or hack the game
      interface, environment, and/or experience in any way not expressly authorized by EA: or (iii) intercepts,
      "mines", or otherwise collects informa on from or through the game. If you uninstall the EA PC Product,
      Punkbuster will remain dormant on your computer. To uninstall Punkbuster, run the executable at
      h ps://www.evenbalance.com/downloads/pbsvc/pbsvc.exe.
               Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 7 of 12

      EA may use its own or Third Party an -cheat technologies.

      EA An -Cheat Technologies. EA may use its own an -cheat technologies. When you connect online to a
      game server, these technologies will ac vate and monitor your game play, the ﬁles on your computer
      associated with the EA PC Product or that otherwise access our servers, and your computer's memory,
      purely for the purposes of detec ng and preven ng chea ng.

      If any of these an -cheat technologies detects chea ng, we may collect relevant informa on necessary
      for our inves ga on and enforcement purposes, including your account name, details about an
      Unauthorized Third Party Program and the EA PC Product ﬁles modiﬁca on detected, and the me and
      date it was detected. We also may terminate your License and your EA Account if we determine you have
      been chea ng.

      When you disconnect from the game server, these an -cheat technologies will be deac vated.

   C. Uninstalling

      You may uninstall EA PC Products at any me within your game se ngs in the Origin client. Certain
      locally saved ﬁles may remain on your computer a er uninstalla on. You may manually delete these ﬁles
      by searching for the game tle in your My Documents folder on PC or via the ﬁle ﬁnder on a Mac.

8. Termina on and Other Sanc ons

This Agreement is eﬀec ve un l terminated by you or EA. EA may terminate your access and use of any EA
Services or your EA Account if EA determines that you have violated this Agreement or that there has been
otherwise unlawful, improper or fraudulent use of EA Services associated with your EA Account. When
prac cal, EA will no fy you of the termina on. You may lose your user name and persona as a result of an EA
Account termina on. If you have more than one EA Account, depending on the type of viola on or misuse, EA
may terminate all of your EA Accounts and all related En tlements. If your EA Account is terminated, you will
not have access to your EA Account or En tlements and may be barred from accessing or using any EA Service
again. Upon termina on, your license under this Agreement also shall terminate.

Instead of termina on and prior to any termina on, EA may issue you a warning, suspend or alter your access
to a par cular EA Service or your EA Account, remove or revoke En tlements at an EA Account or device level,
remove or delete any content which is in viola on with this Agreement, or ban your device or machine from
accessing speciﬁc EA Services. If EA takes any ac on described in this Sec on, you will not be en tled to a
refund (subject to any statutory refund rights) and no En tlements will be credited to you or converted to cash
or other forms of reimbursement.

EA may terminate any EA Service at any me by giving at least thirty days' no ce either via email (if available),
within the aﬀected EA Service, or on the service updates page of EA's website (h ps://www.ea.com/service-
updates). A er online service termina on, no so ware updates will be applied to our games and we can't
guarantee our mobile games will con nue be available for download via iCloud (or other applicable cloud
services). Any games available via iCloud a er online service termina on may be removed from iCloud without
further no ce to you.

If you believe that any ac on has been taken against your Account or device in error, please contact Customer
Support at help.ea.com.

Sec ons 5, 8-9, 11-15 of this Agreement survive termina on of this Agreement.
                Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 8 of 12
9. Use of Data

When you use an EA Service, EA may collect and store data from your computer or device, including
informa on about your computer or device and opera ng system (such as IP Address and device ID),
informa on about your EA Service usage, gameplay and usage sta s cs, system interac ons and peripheral
hardware (for example, to protect your game stats, EA may place a randomly generated iden ﬁca on number
in the keychain storage of your device. That iden ﬁer will be removed when you reset your device). If you play
an EA Service oﬄine, this data will be stored on your device and transmi ed to EA when your device connects
to the Internet. EA uses this informa on to operate its business, improve its products and services, provide
services to and communicate with you (including for marke ng purposes), provide so ware updates,
dynamically served content and so ware support, and trouble-shoot bugs or otherwise enhance your
experience. If you par cipate in online services, EA also may collect, use, store, transmit and publicly display
sta s cal data regarding game play (including scores, rankings and achievements), or iden fy content that is
created and shared by you with other players.

Your data is collected, used, stored and transmi ed by EA Inc. in the United States, in accordance with EA's
Privacy and Cookie Policy at privacy.ea.com.

10. Other So ware, U li es and Tools

EA Services may require or allow you to download so ware, so ware updates or patches, or other u li es and
tools from EA or its licensors onto your computer, entertainment system or device. These technologies may be
diﬀerent across pla orms, and the performance of EA Services may vary depending on your computer and
other equipment. You understand that certain updates to these technologies may be required in order to
con nue use of an EA Services. Some of these updates may contain locked features or content that require you
to pay an addi onal fee to access them. You consent to EA automa cally installing any available updates for EA
Services. Failure to install available updates may render EA Services, including EA PC Products, unplayable.

11. Third-Par es

Some EA Services may give you the op on of playing on servers not owned or controlled by EA. EA does not
control those services and is not responsible for your use of the EA Service on or through them. These third
party services may subject you to addi onal or diﬀerent terms and restric ons.

EA Services may include hyperlinks to third party web sites. Those sites may collect data or solicit personal
informa on from you. EA does not control those sites and is not responsible for their content or for their
collec on, use or disclosure of personal informa on.

12. Warran es; Limita on of Liability

IF YOU LIVE IN THE EUROPEAN ECONOMIC AREA (EEA), UNITED KINGDOM OR SWITZERLAND, THE EA SERVICES
WILL BE PROVIDED WITH REASONABLE CARE AND SKILL AND NO OTHER PROMISES OR WARRANTIES ABOUT
THE EA SERVICES ARE MADE. IF YOU LIVE OUTSIDE THE EEA, UNITED KINGDOM AND SWITZERLAND, EA
SERVICES ARE LICENSED AND PROVIDED "AS IS." YOU USE THEM AT YOUR OWN RISK. TO THE FULL EXTENT
PERMITTED UNDER APPLICABLE LAW, EA GIVES NO EXPRESS, IMPLIED OR STATUTORY WARRANTIES, INCLUDING
IMPLIED WARRANTIES OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THIRD PARTY RIGHTS, AND WARRANTIES ARISING FROM A COURSE OF DEALING,
USAGE OR PRACTICE. EA DOES NOT WARRANT AGAINST INTERFERENCE WITH YOUR ENJOYMENT OF THE
PRODUCT OR EA SERVICE; THAT THE EA SERVICE WILL MEET YOUR REQUIREMENTS; THAT OPERATION OF THE
EA SERVICE WILL BE UNINTERRUPTED OR FREE FROM ERRORS, BUGS, CORRUPTION, LOSS, INTERFERENCE,
              Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 9 of 12
HACKING OR VIRUSES, OR THAT EA SERVICES WILL INTEROPERATE OR BE COMPATIBLE WITH ANY OTHER
SOFTWARE. EA DOES NOT WARRANT OR GUARANTEE ANY THIRD PARTY PRODUCT OR SERVICE OFFERED VIA
THE ORIGIN STORE. SEE h ps://help.ea.com/en-us/help/account/electronic-arts-warranty-policy/ FOR MORE
INFORMATION ON STATUTORY WARRANTY AND OTHER STATUTORY CONSUMER RIGHTS IN YOUR TERRITORY,
AND h ps://help.ea.com/en-au/help/account/electronic-arts-warranty-policy/ FOR RIGHTS AVAILABLE TO
AUSTRALIAN CONSUMERS.

IF YOU LIVE IN THE EEA, UNITED KINGDOM OR SWITZERLAND, EA AND ITS EMPLOYEES, LICENSORS AND
BUSINESS PARTNERS WILL NOT BE LIABLE TO YOU FOR ANY LOSSES OR DAMAGES ARISING FROM YOUR
ACTIONS OR BREACH OF THIS AGREEMENT, OR WHICH ARISE AS A RESULT OF A THIRD PARTY'S (OR ANY OTHER)
ACTS OR OMISSIONS BEYOND OUR CONTROL. IF YOU LIVE OUTSIDE THE EEA, UNITED KINGDOM AND
SWITZERLAND, TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, EA AND ITS EMPLOYEES, LICENSORS AND
BUSINESS PARTNERS SHALL NOT BE LIABLE TO YOU FOR ANY LOSSES THAT WERE NOT CAUSED BY EA'S BREACH
OF THIS AGREEMENT, OR INDIRECT, INCIDENTIAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES. THE
TYPES OF EXCLUDED DAMAGES INCLUDE, FOR EXAMPLE, FINANCIAL LOSS (SUCH AS LOSS INCOME OR PROFITS),
COST OF SUBSTITUTE GOODS OR SERVICES, BUSINESS INTERRUPTION OR STOPPAGE, LOSS OF DATA, LOSS OF
GOODWILL, AND COMPUTER FAILURE OR MALFUNCTION. THIS LIMITATION APPLIES TO ANY CLAIM ARISING
OUT OF OR RELATED TO THIS LICENSE OR EA SERVICE, WHETHER BASED IN CONTRACT, TORT, STATUTE, STRICT
LIABILITY OR OTHERWISE. IT ALSO APPLIES EVEN IF EA KNEW OR SHOULD HAVE KNOWN ABOUT THE
POSSIBILITY OF SUCH DAMAGE. YOU MAY RECOVER ONLY DIRECT DAMAGES IN ANY AMOUNT NO GREATER
THAN WHAT YOU ACTUALLY PAID FOR THE APPLICABLE EA SERVICE. EA DOES NOT LIMIT ITS LIABILITY FOR
FRAUD, GROSS NEGLIGENCE, WILFUL MISCONDUCT, OR FOR DEATH OR PERSONAL INJURY. SOME
JURISDICTIONS DO NOT ALLOW THE ABOVE EXCLUSIONS AND LIMITATIONS, SO SOME OR ALL OF THEM MAY
NOT APPLY TO YOU.

If you purchased a physical copy of an EA Service from a physical retail store in the United States and you do
not agree to the terms of this Agreement and have not installed or used the EA Service, you may return it for a
refund or exchange within thirty (30) days from the date of purchase to the original place of purchase by
following the instruc ons for return available at h ps://warrantyinfo.ea.com.

13. General Terms

   A. En re Agreement

      This Agreement, together with any other EA terms that govern your use of EA Services, cons tutes the
      en re agreement between you and EA. The Agreement may not be amended or modiﬁed unless made in
      wri ng and signed by EA. The failure of EA to exercise any right under this Agreement shall not cons tute
      a waiver of the right or any other right. If any part of this Agreement is held to be unenforceable, all
      other parts of this Agreement shall con nue in full force and eﬀect.

   B. Governing Law

      If you live in the EEA, United Kingdom, Switzerland, Brazil, Hong Kong, Mexico or Russia, (i) this
      Agreement is between you and EA Swiss Sàrl, a company registered in the Geneva Companies Registry
      with company registra on number: CH-660-2328005-8 and with oﬃces at 8 Place du Molard, 1204
      Geneva, Switzerland; (ii) the laws of your country of residence govern this Agreement and your use of EA
      Services; and (iii) you expressly agree that exclusive jurisdic on for any claim or ac on arising out of or
      rela ng to this Agreement or EA Services shall be the courts of your country of residence.

      If you live in the Republic of Korea, (i) this Agreement is between you and EA Swiss Sàrl, a company
      registered in the Geneva Companies Registry with company registra on number: CH-660-2328005-8 and
                Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 10 of 12
      with oﬃces at 8 Place du Molard, 1204 Geneva, Switzerland; (ii) the laws of Korea, excluding its conﬂicts-
      of-law rules, govern this Agreement and your use of EA Services; and (iii) you expressly agree that
      exclusive jurisdic on for any claim or ac on arising out of or rela ng to this Agreement or EA Services
      shall be the courts of Korea.

      If you live in the United States, Canada or Japan, (i) this Agreement is between you and Electronic Arts
      Inc., 209 Redwood Shores Parkway, Redwood City, CA 94065, USA; (ii) the laws of the State of California,
      excluding its conﬂicts-of-law rules, govern this Agreement and your use of EA Services; and (iii) you
      expressly agree that for claims and disputes not subject to the arbitra on agreement below, exclusive
      jurisdic on for any claim or ac on arising out of or rela ng to this Agreement or EA Services shall be the
      federal or state courts that govern San Mateo County, California, and you expressly consent to the
      exercise of personal jurisdic on of such courts.

      If you in live in any other country, (i) this Agreement is between you and EA Swiss Sàrl, a company
      registered in the Geneva Companies Registry with company registra on number: CH-660-2328005-8 and
      with oﬃces at 8 Place du Molard, 1204 Geneva, Switzerland; (ii) the laws of the State of California,
      excluding its conﬂicts-of-law rules, govern this Agreement and your use of EA Services; and (iii) you
      expressly agree that for claims and disputes not subject to the arbitra on agreement below, exclusive
      jurisdic on for any claim or ac on arising out of or rela ng to this Agreement or EA Services shall be the
      federal or state courts that govern San Mateo County, California, and you expressly consent to the
      exercise of personal jurisdic on of such courts.

      The UN Conven on on Contracts for the Interna onal Sale of Goods (Vienna, 1980) shall not apply to this
      Agreement or to any dispute arising out of or rela ng to this Agreement.

   C. Export

      You agree to follow U.S. and other export control laws and agree not to transfer an EA Service to a foreign
      na onal, or na onal des na on, that is prohibited by such laws. You also acknowledge you are not a
      person with whom EA is prohibited from doing business under these export control laws.

14. Changes to this Agreement

EA may modify this Agreement from me to me, so please review it frequently. For EA players who accepted a
version of this Agreement prior to modiﬁca on, the revisions will become eﬀec ve 30 days a er pos ng at
terms.ea.com. Your con nued use of EA Services means you accept the changes. Once you accept a version of
the Agreement, we will not enforce future material changes without your express agreement to them. If you
are asked to accept material changes to this Agreement and you decline to do so, you may not be able to
con nue to use the EA Service provided.

15. Dispute Resolu ons by Binding Arbitra on

THIS SECTION APPLIES TO ALL CONSUMERS AND PEOPLE WHO ACCEPTED THE TERMS OF THIS AGREEMENT.
IT EXCLUDES RESIDENTS OF QUEBEC, RUSSIA, SWITZERLAND, BRAZIL, MEXICO, THE MEMBER STATES OF THE
EEA, UNITED KINGDOM AND THE REPUBLIC OF KOREA. BY ACCEPTING THE TERMS OF THIS AGREEMENT, YOU
AND EA EXPRESSLY WAIVE THE RIGHT TO A TRIAL BY JURY AND THE RIGHT TO PARTICIPATE IN A CLASS
ACTION.

This Sec on oﬀers a streamlined way to resolve disputes between us if they arise. Most of your concerns can be
resolved quickly and sa sfactorily by logging into the EA customer support interface with your Account at
help.ea.com. If EA cannot resolve your concern, you and EA agree to be bound by the procedure set forth in
               Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 11 of 12
this Sec on to resolve any and all disputes between us.

This Sec on is an agreement between you and EA, and applies to our respec ve agents, employees,
subsidiaries, predecessors, successors, beneﬁciaries and assigns. This agreement to arbitrate evidences a
transac on in interstate commerce, and thus the Federal Arbitra on Act governs the interpreta on and
enforcement of this Sec on. This Sec on shall be interpreted broadly and shall survive termina on of this
Agreement.

   A. Claims Covered by Arbitra on

      All disputes, claims or controversies arising out of or rela ng to this Agreement, any EA Service and its
      marke ng, or the rela onship between you and EA ("Disputes") shall be determined exclusively by
      binding arbitra on. This includes claims that accrued before you entered into this Agreement. The only
      Disputes not covered by this Sec on are claims (i) regarding the infringement, protec on or validity of
      your, EA's or EA's licensors' trade secrets or copyright, trademark or patent rights; (ii) if you reside in
      Australia, to enforce a statutory consumer right under Australia consumer law; and (iii) brought in small
      claims court.

   B. Informal Nego a ons

      You and EA shall ﬁrst a empt to resolve any Dispute informally for at least 30 days before ini a ng
      arbitra on. The informal nego a ons commence upon receipt of wri en no ce from one person to the
      other ("No ce of Dispute"). The No ce of Dispute must: (a) include the full name and contact
      informa on of the complaining party; (b) describe the nature and basis of the claim or dispute; and (c)
      set forth the speciﬁc relief sought. EA will send its No ce of Dispute to your billing or email address. You
      will send your No ce of Dispute to: Electronic Arts Inc., 209 Redwood Shores Parkway, Redwood City CA
      94065, ATTENTION: Legal Department.

   C. Binding Arbitra on

      If you and EA cannot resolve a Dispute informally, you or EA may elect to have the Dispute ﬁnally and
      exclusively resolved by binding arbitra on. Any elec on to arbitrate by one party shall be ﬁnal and
      binding on the other. The arbitra on shall be administered by the American Arbitra on Associa on
      ("AAA") under its Commercial Arbitra on Rules and, where appropriate, the AAA's Supplementary
      Procedures for Consumer Related Disputes ("AAA Consumer Rules"), both of which are available at the
      AAA website www.adr.org. Your arbitra on fees and your share of arbitrator compensa on shall be
      governed by the AAA Rules and, where appropriate, limited by the AAA Consumer Rules. If such costs are
      determined by the arbitrator to be excessive, or if you send EA a no ce to the No ce of Dispute address
      above indica ng that you are unable to pay the fees required to ini ate an arbitra on, EA will pay all
      arbitra on fees and expenses. The arbitra on may be conducted in person, through the submission of
      documents, by phone or online. The arbitrator shall make a decision in wri ng, and shall provide a
      statement of reasons if requested by either party. The arbitrator must follow applicable law, and any
      award may be challenged if the arbitrator fails to do so. You and EA may li gate in court to compel
      arbitra on, to stay proceeding pending arbitra on, or to conﬁrm, modify, vacate or enter judgment on
      the award entered by the arbitrator.

   D. Limita ons

      YOU AND EA AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN YOUR OR ITS
      INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR
      REPRESENTATIVE PROCEEDING. The arbitrator shall not consolidate another person's claims with your
              Case 5:20-cv-05672-BLF Document 26-5 Filed 10/30/20 Page 12 of 12
     claims, and shall not preside over any type of representa ve or class proceeding. The arbitrator may
     award declaratory or injunc ve relief only in favor of the individual party seeking relief and only to the
     extent necessary to provide relief warranted by that party's individual claim. If this speciﬁc subsec on is
     found to be unenforceable, then the en rety of this agreement to arbitrate shall be null and void.

  E. Loca on

     If you live in the United States, arbitra on will take place at any reasonable loca on convenient for you.
     For residents outside the United States, arbitra on shall be ini ated in the County of San Mateo, State of
     California, United States of America, and you and EA agree to submit to the personal jurisdic on of that
     court, in order to compel arbitra on, to stay proceeding pending arbitra on, or to conﬁrm, modify,
     vacate or enter judgment on the award entered by the arbitrator.

   F. Recovery

     If the arbitrator rules in your favor on the merits of any claim you bring against EA and issues you an
     award that is greater in monetary value than EA's last wri en se lement oﬀer made before EA makes its
     ﬁnal wri en submissions to the arbitrator, then EA will:

        1. Pay you 150% of your arbitra on award, up to $5,000 USD over and above your arbitra on award;
           and
        2. Reimburse the arbitra on fees that you paid to the AAA.

  G. Changes to this Arbitra on Agreement

     EA will not enforce material changes to this agreement to arbitrate, unless you expressly agree to the
     changes.

16. Supplemental Terms for PlaySta on®

  A. For Purchases in PlaySta on™Store in North America

     Purchase and use of items are subject to the Network Terms of Service and User Agreement. This online
     service has been sublicensed to you by Sony Interac ve Entertainment America.

  B. For Purchases in PlaySta on™Store in Europe

     Any content purchased in an in-game store will be purchased from Sony Interac ve Entertainment
     Network Europe Limited ("SIENE") and be subject to PlaySta on™Network Terms of Service and User
     Agreement which is available on the PlaySta on™Store. Please check usage rights for each purchase as
     these may diﬀer from item to item. Unless otherwise shown, content available in any in-game store has
     the same age ra ng as the game.




                                           Current User Agreement
